Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	 Claims 1 and 8 have been amended. Claims 1-8, and 10-15 are presented for examination. 

Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of independent claim(s) 1, and 8, under Geadelmann in view of Tomita have been fully considered and are persuasive. Due to amendment to the claim the new art Sloop (US PG Pub: 2015/0192911) is combined to support the amended limitation.
Remarks
	The amended limitation of claim 1, and 8 required controlling a setting temperature of a specific space based on at least one of a highest weather information value during a day, and a discomfort frequency counted by a time zone. The added limitation “and a discomfort frequency counted by a time zone, the discomfort frequency being based on a number of times a user changes the setting temperature of the specific space” is not required to cited by the art if the prior art teaches the limitation “based on the highest weather information value during a day” due to the way claim written.




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann (US PG Pub: 2009/0057427) in view of Tomita (US PG Pub: 2014/0316599), further in view of Sloop (US PG Pub: 2015/0192911).
6.	Regarding claim 1, Geadelmann teaches a temperature control method comprising: determining a plurality of control durations which are time durations for controlling a setting temperature of a specific space [based on at least one of a highest weather information value during a day, and a discomfort frequency counted by a time zone, the discomfort frequency being based on a number of times a user changes the setting temperature of the specific space] (e.g., Schedule column 308 may provide a columnar list of schedule information for each corresponding thermostat, such as whether a particular thermostat is operating according to a schedule in which the current time corresponds to an Occupied time or is operating according to a schedule in which the current time corresponds to an Unoccupied time. For example, in a commercial office environment, a particular thermostat may be programmed or otherwise operated in accordance with a schedule in which the Occupied time is set to a time period of 7 AM to 5 PM, and the Unoccupied time is set to a time period of 5 PM to 7 AM) (Thermostat is used to control the office environment) (Para. [0065]), 
As a result, the air conditioning equipment controlled by thermostat 316 is operational, as evidenced by the snowflake icon 318. It can be seen that thermostat 316 is operating in accordance with a schedule that specifies that the current time corresponds to an Occupied time period, as indicated by the occupied icon 320) (set point temperature is user’s setting temperature for particular time duration)(Para. [0067]);
	determining setting temperature control information based on the collected data for each control duration (e.g., By reading a row across the columns, one can see that thermostat 316 is displaying a current temperature of 75.degree. F. and has a current set point temperature of 74.degree. F. As a result, the air conditioning equipment controlled by thermostat 316 is operational, as evidenced by the snowflake icon 318. It can be seen that thermostat 316 is operating in accordance with a schedule that specifies that the current time corresponds to an Occupied time period, as indicated by the occupied icon 320) (set point temperature is user’s setting temperature for particular time duration) (Para. [0067]);
	and controlling the setting temperature of the specific space until a time when the setting temperature changed, based on the setting temperature control information for each control duration (e.g., By reading a row across the columns, one can see that thermostat 316 is displaying a current temperature of 75.degree. F. and has a current set point temperature of 74.degree. F. As a result, the air conditioning equipment controlled by thermostat 316 is operational, as evidenced by the snowflake icon 318. It can be seen that thermostat 316 is operating in accordance with a schedule that specifies that the current time corresponds to an time period, as indicated by the occupied icon 320) (set point temperature is user’s setting temperature for particular time duration) (the occupied time period is a pre-determined time duration as mentioned in Para. [0053], when the time from unoccupied to occupied state is come the thermostat is control (i.e., the setting temperature changed) based on the control duration for a scheduled time. For different scheduled time duration the setting temperature is different and changed) (Para. [0067]).
Geadelmann does not specifically teach based on at least one of a highest weather information value during a day, and a discomfort frequency counted by a time zone, the discomfort frequency being based on a number of times a user changes the setting temperature of the specific space.
Sloop teaches a temperature control method comprising: determining a plurality of control durations which are time durations for controlling a setting temperature of a specific space based on at least one of a highest weather information value during a day (e.g., The optimizing and scheduling module 210 receives the series of energy control points from the predictive outcome module 208 and optimizes the results based on additional factors such as anticipated demand response events and/or occupant preferences. For example, if the weather forecast indicates that the exterior temperature will rise from 70.degree. F. at 8:30 am to 90.degree. F. at 11:00 am, the optimizing and scheduling module 210 determines that there will be an increased demand for energy to power air conditioning systems at that time. The optimizing and scheduling module 210 also determines that the price of energy will go up at that time. As a result, the optimizing and scheduling module 210 adjusts the series of energy control points to provide additional cooling (i.e., pre-cool) to the home in the earlier part of the morning (e.g., 8:30 am) so that the air conditioner in the home does not need to run as long at 11:00 am 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Geadelmann and Sloop before him/her, to modify the teachings of Geadelmann to include the teachings of Sloop with the motivation to provide the advantage of maintaining a desired comfort level for occupants of the building while encouraging efficient energy usage and monitoring (Sloop: Para. [0016]).
	The combination of Geadelmann and Sloop does not specifically teach collecting data including predicted weather information [and user's setting temperature information] for each control duration.
Tomita teaches collecting data including predicted weather information [and user's setting temperature information] for each control duration (e.g., The weather prediction data T60 is data for indicating predicted weather condition. The weather prediction data T60 may be acquired from a weather information server (not shown) offering weather information service, for example. The weather prediction data T60 includes predicted values of the weather condition such as temperature and humidity at each control time within the control target period) (Para. [0077]).

7.	Regarding claims 8, Claim 8 recites a temperature control device that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 8.
8.	Claims 3-4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann in view of Sloop, further in view of Tomita, and further in view of Hanna (US PG Pub: 2014/0365017).
9.	Regarding claim 3, the combination of Geadelmann, Sloop and Tomita teaches the method of claim 1 but does not specifically teach wherein the determining the setting temperature control information comprises determining the setting temperature control information, based on a space type, and wherein the setting temperature control information is determined based on the number of occupants when the space is a closed space.
	Hanna teaches wherein the determining the setting temperature control information comprises determining the setting temperature control information, based on a space type, and wherein the setting temperature control information is determined based on the number of occupants when the space is a closed space (e.g., The system may include an occupancy prediction model to predict an occupancy level of a whole building and/or a space within a building. The occupancy level may be based on the number of occupants and/or the activity or behavior of the occupants) (Para. [0053]).

10.	Regarding claim 4, the combination of Geadelmann, Sloop and Tomita teaches the method of claim 1 but does not specifically teach wherein the determining the setting temperature control information includes at least one of: extending the setting temperature control information by using a predetermined number of first setting temperature information previously received; adding setting temperature control information, based on second setting temperature information not included in the setting temperature control information, when the second setting temperature information is received; changing the setting temperature control information, based on third setting temperature information different from setting temperature information included in the setting temperature control information, when the third setting temperature information is received; and simplifying the setting temperature control information, and wherein the adding the setting temperature control information is performed based on a setting temperature control information generation mode.
	Hanna teaches wherein the determining the setting temperature control information includes at least one of: extending the setting temperature control information by using a predetermined number of first setting temperature information previously received; adding setting temperature control information, based on second setting temperature information not included in the setting temperature control information, when the second setting temperature 
11.	Regarding claims 10-11, as to claim 10-11, applicant is directed to the citation for claim 3-4, respectively.
12.	Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann in view of Sloop, further in view of Tomita, and further in view of MALCHIONDO (US PG Pub: 2012/0305661).
Regarding claim 2, the combination of Geadelmann, Sloop and Tomita teaches the method of claim 1 but does not specifically teach and wherein the setting temperature information includes setting temperature information for an average outdoor temperature in each control duration.
MALCHIONDO teaches and wherein the setting temperature information includes setting temperature information (e.g., Controller 22 further includes a predictive set-point control program (PSCP) 122. PSCP 122 is adapted to receive external weather information (from either an external remote sensor or provided by environmental web service 26) and, using weather forecast data, current weather data and historical weather data, subsequently adjust the operating instructions sent to HVAC equipment 30 so as to better achieve the user-determined set points provided in ECP 96, and/or to avoid undesired side effects such as condensation) (Para. [0066]) for an average outdoor temperature in each control duration (e.g., As illustrated, current outdoor temperature 130B can be provided solely by a remote sensor 70.sub.outside or provided by an average of a value generated by the remote sensor 70.sub.outside and the weather feed provided by the environmental web service 26. The at least one future outdoor temperature 132B remains one or more forecasted outdoor temperature values provided by weather feed of environmental web service 26. The at least one historical temperature value 134B is one or more previously measured or calculated values of current outdoor temperature 130B) (Para. [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Geadelman, Sloop, Tomita and MALCHIONDO before him/her, to modify the combined teachings of Geadelman, Sloop, and Tomita to include the teachings of MALCHIONDO with the motivation to 
14.	Regarding claims 12, as to claim 12, applicant is directed to the citation for claim 2, respectively.
15.	Claims 5-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann in view of Sloop, further in view of Tomita, and further in view of Lee (US PG Pub: 2006/0243815).
16.	Regarding claim 5, the combination of Geadelmann, Sloop and Tomita teaches the method of claim 1 but does not specifically teach further comprising: checking temperature pattern information; grouping indoor units, based on the temperature pattern information; and controlling a temperature for each group of the indoor units (e.g., In still another aspect of the present invention, a method for controlling an air conditioning system including cooling/heating devices respectively installed in different zones, and divided into at least one group, ventilation systems respectively installed in the zones, each of the ventilation systems being designated by the same group as an associated one of the cooling/heating devices, a central control unit connected to the cooling/heating devices and the ventilation systems such that the central control unit performs data transmission and reception with the cooling/heating devices and the ventilation systems, comprises the steps of: (a) enabling the central control unit to share information with the cooling/heating devices and the ventilation systems through data communication of the central control unit with the cooling/heating devices and the ventilation systems, and setting operation conditions of the cooling/heating devices and the ventilation systems on a group basis by the central control unit, based on the shared information; and (b) controlling operations of the cooling/heating devices and the ventilation systems in a linked state 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Geadelman, Sloop, Tomita and Lee before him/her, to modify the combined teachings of Geadelman, Sloop, and Tomita to include the teachings of Lee with the motivation to enables linked operations of a plurality of cooling/heating devices and a plurality of ventilation devices, to achieve optimal room air conditioning effects (Lee: Para. [0018]).
17.	Regarding claim 6, the combination of Geadelman, Sloop, Tomita and Lee teaches the method of claim 5 wherein Lee further teaches the controlling the temperature for each group of the indoor units includes, when the temperature pattern information of a first indoor unit among the grouped indoor units is shifted, controlling the temperature of the first indoor unit, based on the setting temperature control information corresponding to the shifted temperature pattern information (e.g., Based on the outdoor temperature and indoor temperature received from each outdoor unit 130, the central control unit 300 outputs an operation control signal for controlling linked operations of the associated indoor units 110 and ventilation units 210) (Para. [0071]).
18.	Regarding claim 7, the combination of Geadelman, Sloop, Tomita and Lee teaches the method of claim 5 wherein Lee further teaches the indoor units included in the grouped indoor units are configured to perform different functions according to weather information of the space (e.g., Thus, in order to control the linked operations of the ventilation units 210 and indoor units 110 in the summer season, the central control unit 300 periodically receives information about the current outdoor temperature from all outdoor units 130 and information about indoor temperatures from all indoor units 110, and periodically sets the operation conditions of the 
19.	Regarding claim 13-15, as to Claims 13-15, applicant is directed to the citation for claims 5-7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116